Citation Nr: 0635918	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service-connection for a right knee 
disability as secondary to service-connected right ankle 
trauma.

2.  Entitlement to service connection for a left knee 
disability as secondary to service-connected right ankle 
trauma.

3.  Entitlement to service connection for a right hip 
disability as secondary to service-connected right ankle 
trauma.

4.  Entitlement to service connection for a left hip 
disability as secondary to service-connected right ankle 
trauma.

5.  Entitlement to service connection for a low back 
disability as secondary to service-connected right ankle 
trauma.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to March 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO by which the 
RO denied entitlement to the benefits sought herein.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in December 2005.  See 38 C.F.R. 
§ 20.704(e) (2006).  Accordingly, the Board will proceed with 
consideration of the veteran's claims based on the evidence 
of record, as he has requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

With respect to the claim of entitlement to service 
connection for a low back disability, the Veterans Claims 
Assistance Act of 2000 (VCAA) notice is incomplete, most 
notably regarding its lack of information about the element 
of secondary service connection.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002 & Supp. 2005)); 38 C.F.R. 
§ 3.303 (2006).  Thus, a corrective VCAA notice that complies 
with applicable statutes, regulations, and United States 
Court of Appeals for Veterans Claims (Court) precedent must 
be sent to the veteran as directed below.  Further, effective 
October 10, 2006, 38 C.F.R. § 3.310 (2006) was amended.  The 
veteran has not been informed regarding this amendment.  

In November 2002, a VA examiner opined that the veteran did 
not suffer from any specific disabilities of the knees, hips, 
and low back.  In a September 2005 chart note, the veteran's 
private physician, Dr. D.F. Scherer, asserted that the 
veteran might well suffer from diagnosable disabilities of 
the relevant joints and that further examination and 
radiologic studies would be required in order to evaluate the 
presence of such disabilities.  Therefore, the Board 
concludes that the medical evidence of record is currently 
inadequate to evaluate the veteran's claims.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice addressing the claim of service for 
a low back disability secondary to service 
connected disability.  The corrective 
notice must apprise the veteran of 
disability ratings and effective dates as 
mandated by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule a VA orthopedic examination 
to determine whether the veteran suffers 
from any disabilities of the right knee, 
left knee, right hip, left hip, or low 
back.  If so, the examiner must provide an 
opinion as to the etiology of each 
disability diagnosed to include whether 
there is a relationship between any right 
knee, left knee, right hip, left hip, or 
low back disability and his service 
connected right ankle trauma.  All 
indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect that 
such review is accomplished.  For each 
diagnosis involving the right knee, left 
knee, right hip, left hip, or low back, 
the examiner should offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the diagnosed disability is 
proximately due to or been chronically 
worsened by his service connected right 
ankle trauma.  If it cannot be determined 
whether the veteran currently has right 
knee, left knee, right hip, left hip, or 
low back disability that is proximately 
due to or been chronically worsened by his 
service connected right ankle trauma, on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

3.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including the amendment to 
38 C.F.R. § 3.310, effective October 10, 
2006.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


